Title: From George Washington to John Robinson, 9 November 1756
From: Washington, George
To: Robinson, John



[Winchester, 9 November 1756]
To John Robinson Esqre Tresurer.Dear Sir,

I am just returned from a tedious and troublesome tour around our frontiers which has afforded me many unpleasing

views of the melancholy condition of our countrymen: arising chiefly from the indolence and irregularity of the militia, posted in different places for their protection.
I have always made it a principle of duty to promote the interest and Service of my Country by every endeavour, in contempt of all the calumny & censure that malice and ill-nature may suggest. And as many matters require speedy redress; I shall hint such as I think claim the serious regard of the approaching Assembly; which I hope will be received as the sincere dictates of a dispassionate mind, void of every view but the public good!
1st The bad order of the Militia, & the insufficiency of defending the Inhabitants by them, are absolute certainties I have long been convinced of: But in Augusta and other frontier counties, they prove it by sad experience; which I have often regretted[.] The difficulty of collecting them in time of danger is so prejudicial, that the Enemy have every oppertunity to plunder, kill, scalp, and escape before they appear—The want of order, regulation & obedience, prevent any good effects, their assistance & force might have. For every petty person must assume command, direct and advise: otherwise he takes huff, thinks his wisdom & merit affronted, and so marches off in high contempt of every social Law. Then the expensiveness of supporting them, is in general very burthensome but where instances are of a Capt. Lieut. and Ensign, with two or three Sergeants, and six or eight men, going upon duty at a time. The disproportion of men and officers is so remarkable as to need no further proof of the injustice done the country. Again, the waste of provision is unaccountable; they follow no method in serving a certain quota to each man—This wou’d be the highest indignity: and they would sooner starve than carry a few days provision on their backs, for conveniency, as other Soldiers do: But regardless and prodigal of every thing—Upon their marches they kill the first cattle they meet with, when Breakfast is wanted; and after this repast, march on ’till Dinner calls, then take the same method—and so also for Supper; leaving the remainder after eating, for wolves and buzzards. If by chance they impress provisions; the valuation is left to ignorant and indifferent people, who have themselves suffered by those practices;

and who, despairing of pay, exact high prices. Lastly these militia being raised only for a month, lose half the time in marching out & home (especially those who come from the adjacent Counties) who must be on duty sometime before they reach their Station; by which means double sets of men are in pay at the same time, and for the same Service.
2ly—The Garrisons I found weak for want of men—but more so thro’ indolence and want of order. None I saw were in a posture of defence; and few that might not be surprized with the greatest ease. An instance whereof happened a[t] Dickenson’s fort; when the Indians ran down, caught several children playing under the walls, and had got to the Fort gate before they were discovered. Thus Vass’s fort was surprized and lost with the Garrison. They keep no Guards, but just when the enemy is about, or under fearful apprehensions of them: nor ever stir out of the forts from the time they reach them, until relieved, when their month is out; and then they march off, whatever be the event. Their diligence and resolution in pursuing the enemy are exemplified in Capt. Hunt, of Lunenburgh; who was perswaded by Capt. McNeil, on seeing a poor man inhumanly massacred on the road close by where I came, to go in search of the Savages—They followed the tracks, and came to a run, thro’ which they had just passed, it being muddy, & the stones yet wet—the number of the enemy was supposed to be about 20, by all the signs that appeared. Here the captain stopped, and finding he came fast up with them thought proper to desist his pursuit; and after some consultation with his men, contrary to the advice and entreaties of Capt. McNeil, &c. &c. did retreat; as appears by the depositions of Capt. McNeil & Colo. Buchanan on this occasion. Nor is this the only instance. Some militia of this county under Capt. Riddle, upon a late alarm, refused to proceed; on coming to fires from which Indians had just fled—all this owing to want of due command and obedience.
The militia are likewise negligent of their ammunition, and waste it in as great profusion as they do their provision; hunting with it, and firing it away at marks for wagers, &c. as I found in my last Journey. Of the many Forts I passed by, I saw but few that had the Captain present: most of them absent on

their own business, and had given leave for many of the men to do the same.
From these and other circumstances too tedious to mention, it must appear a very natural conclusion, that the situation of the Frontiers is much to be pitied. And indeed they have a thorough sense of their danger, while dependant on the protection of the militia: To avoid which they in general declare they must move off to the southward; without some favourable alteration in a little time. They petitioned me with the greatest earnestness for some Companies to the Regiment: But alas! it is out of my power to assist them with any—Unless I shou’d leave this dangerous quarter more exposed than they are. I promised to remonstrate in their behalf to the Assembly & Governor, that a Regular Force might be established in lieu of the militia and Ranging Companies—which are of much less service, and of infinitely more cost, to the Country. Were this done, the whole wou’d be under one Direction; and no misbehaviour pass unpunished. Whereas the others are Soldiers at will, and in fact will go and come when & where they please, without regarding the orders or direction of any person. I have likewise been informed, several of the Ranging Captains have obtained their Commissions by a subtle fraud imposed on the Governor. The certainty of advantage by an offensive scheme of action, is beyond any doubt much preferable to our defensive measures, and requires no arguments with you, Sir, I presume, for proof. Our scattered force avails little to stop the secret incursions of the Savages—so separated & dispersed into weak parties: and can only perhaps put them to flight, or ’fright them to another part of the Country—which answers not the end proposed. Whereas, had we strength enough to invade their lands, and assault their Towns, we shou’d then restrain them from coming abroad, and leave their families exposed—We should then remove the principal cause, and have stronger probability of success. We shou’d then be free from the many alarms, mischiefs and murders that now attend us—We shou’d then inspirit up the hearts of our few Indian friends, and gain more esteem with them. In short, cou’d Pennsylvania & maryland be induced to join us in an expedition of this nature; and to petition His Excellency Lord Loudon, for a small train of artillery, with

some Engineers: We shou’d then be able in all human probability to subdue the terror of Fort Du Quesne; retrieve our character with the Indians, and restore peace to our unhappy Frontiers.
I wish sincerely the three Colonies cou’d be brought to act in conjunction as our frontiers are so contiguous, and our mutual interest so closely connected—But, shou’d our Assembly still pursue the defensive, by confiding in the security of Forts—a system of much incertainty and danger, where the frontiers is so very extensive; and next to an impossibility of being defended—after all shou’d they yet encourage this method—allow me, Sir, to offer a plan of the strength necessary to support these Forts, and the number of Forts that is requisite—most of which are already built by the militia & Soldiers and want little improvement; save those of Dickenson & Cocks’s.
This plan is calculated upon the most moderate terms; and employs as few men as possibly can be proposed for the Service. And indeed the most probable method to render this plan efficacious wou’d be to induce the inhabitants to assemble in Townships, contiguous to these Forts—as many of them seem agreeable to the proposal, and would be more encouraged by the sanction of the Assembly. Then they cou’d cultivate their lands, preserve their Stocks, and contribute to their mutual security.
Thus did the New-Englanders settle when infested as we are now. And answers well in either case, defensive or offensive. The number of men I have computed also, to serve in both cases, fewer cou’d not do, to afford a number sufficient to join in an expedition, and leave enough to preserve the Forts. And, shou’d they only act as Scouts, in defending the country; a less number could not afford constant Ranging parties, and cover the scattered inhabitants: besides the expence of 2000 Regulars, would not surpass the present charge of the militia, Rangers, &c. now employed. And to raise this number of men, I know of no other method than to enlist Servants, even Convicts not excepted; the difficulty will be so great. We have already recruited 50 Servants or more, in consequence of the Governors orders; but no provision being yet made for satisfying their masters by act of Assembly, I shou’d be glad to know

what must be done in this case, as I am constantly importuned for their value.
In case the Assembly shou’d come to the resolution of raising this number of men; I wou’d recommend the plan of Regulation I formerly offered in a letter to you of the 16th April, when the Assembly were sitting.
As the act for punishing mutiny & desertion, is now expired, I wou’d press the Assembly’s regard to enforce the articles of war in general: at least so many of them as are not incompatible with the nature of the Service and establish certain rules for the regulation of your Troops: Also, some other method of paying rewards for taking up Deserters; as it is but small encouragement to be referred to a court of claims, then to the Assembly, & be some years out of the money—whereas, had they immediate satisfaction, it wou’d be a great inducement to the people to be active in apprehending them. And cou’d the common people be brought better acquainted with the Laws against Desertion, and the rewards offered for discouraging it, we would perhaps lose fewer men. The Billeting Soldiers on the inhabitants—and the rates of Soldiers diet—It will never answer to pay 1/ for a meal, when 8d. are only allowed for a days maintenance[.] The wages or rates of workmen employed on public works should be ascertained, or left to the commanding Officer to agree in the cheapest way. The premium for Scalp’s, how to be paid the Indians? and whether our people are entitled to the reward as indifferent people? The way of proving & sending down to the Governor for payment, is both expensive & tedious; and will not suit with the suspicious temper of an Indian, who may think it an evasion of their promises. A Chaplain for the Regiment ought to be provided; that we may at least have the show, if we are said to want the substance of Godliness! As Fort Loudon must be supported—I would represent the prejudice we suffer by the number of Tippling-houses kept in this Town; by which our men are debauched, and rendered unfit for duty, while their pay lasts: neither do the Court take any notice of them, tho’ often complained of. The ruinous state of the frontiers, and the vast extent of land we have lost since this time twelve-month, must appear incredible to those who are not eyewitnesses of the desolation. Upwards of fifty miles of a rich

and (once) thick-settled country is now quite deserted & abandoned, from the maryland to the Carolina lines: Great numbers below that, removed thro’ fear, and apprehensions of danger; and the whole Settlement deliberating whether to go or stay. The cause of such desertion I believe is in great measure owing to maryland & Pennsylvania giving ground so much faster than we do: whereby we are left exposed in a very fine tract of land as low as monocasy, on the maryland side.
As the affair of Fort Cumberland will come under your cognizance; I have herewith sent you a copy of a council of war held there to enquire, whether it was advisable to continue or demolish it. The reasons for and against it, are very just; and as it respects Virginia in particular, answers no other end than guarding Potomack, securing the only road fit for wheel-carriages to Ohio, and employing 170 men, who might be of other service elsewhere.
Indeed, to view it in the general regard to Pennsylvania, maryland, and our Colony; it is of the first importance, and might answer great purposes, were it on a good spot of ground made cannon-proof, & well garrisoned; which might easily be done, if the three Colonies wou’d consent to support & strengthen it. Give me leave to refer you for many things I wanted to have observed and resolved in a long letter wrote you last August, when I sent down to settle my accompts—There you will find matters that require the attention of the Assembly &c. Ensign Fleming compalins of the short allowance made him by the Committee for his trouble and attendance upon the Sick—And indeed as he acted as Surgeon to the whole party, upon the expedition against the Shawnese, as Major Lewis certifies—it was rather little; and more especially as he has had the care of Capt. Hoggs company for this twelve-month past. He now declines acting as Surgeon longer, without assurance of recompence—And as that Company is out of the reach of our Surgeon, should be glad you would take it into consideration. Also that affair of Capt. Peachy being robb’d of £50 as mentioned in the aforesaid letter. Last week eleven of the Catawba Indians came to us; and say we might have had more of them, had we sent proper Guides to conduct them. These essential matters we are very negligent about. As we must reward those few in an extraordinary

way, to encourage the others to come to our assistance; I am at a loss how to do it, having no Indian Goods, and know not how to be supplied.
You have heard no doubt of their having taken two Spies at Fort Cumberland: one of whom informs us, of very unnatural and pernicious correspondence held with the French, by some Priests &c. of maryland. We have sent him to Governor Sharpe, to make the proper use of him. The other being a Deserter of ours, was justly hanged up, in reward for his villanous disloyalty. I am Sir, Yr’s &c.

G:W.
Winchester, the 9th Novr 1756.   

